Clark, O. J.,
concurs in the opinion of the Court on the additional ground thus stated in the two latest works on the subject:
Jones Telegraph, sec. 598, says: “Under the rulings of the courts in those States which permit a recovery of damages for mental anguish or suffering, such damages may be recovered for the negligent transmission or delivery of a message sent into these States from those which refuse to allow such damages. Gray v. Telegraph Co., 108 Tenn., 39; 56 L. R. A., 301n; 91 Am. St., 706; Telegraph Co. v. Blake, 29 Tex. Civ. App., 224. The same rule applies where the messages are sent from the States which permit to those which do not permit such recovery, when the action is brought in the former States. So, also, damages may be recovered in the State where the message is sent, although it is to be delivered in a State which does not allow a recovery of such damages. *9Bryan v. Telegraph Co., 133 N. C., 603; Telegraph Co. v. Waller, 96 Tex., 589; Telegraph Co. v. Cooper, 29 Tex. Civ. Appeals, 591. But if botb tbe States from and to which the message is sent refuse to allow damages for mental suffering, such damages cannot be recovered, although the suit is brought in a State which does allow such damages, and is one through which the company has a line. Thomas v. Telegraph Co., 25 Tex. Civ. Appeals, 398. It seems that the statutes in those States (and, we may add, decisions) permitting a recovery of such damages raise the duty of these companies above that assiuned in'the contract of sending, and base their reasons upon the fact that a public duty has been violated, for which damages may be recovered, either at the place of sending or receiving,” citing to sustain the view that this is a breach of public duty Thomp. Elec., sec. 427. This ground of recovery has always been recognized in this State.
In 2 Joyce Telegraph, sec. 812c, it is said: “Under a South Carolina case, if a mistake occurs at the office in a State from which the telegram is sent, recovery may be had therein by the addressee for mental anguish, where it is a ground for recovery in such State, and it need not be shown that there has been a change in the common law of the State to which the message is sent. Walker v. Telegraph Co., 75 S. C., 512. It is also determined in that State that, although the telegram was received for transmission in another State, yet, if there was a failure to deliver in South Carolina, an action was maintainable there for the resulting mental suffering.”
If there is breach of a public duty, and damages for mental anguish are recoverable therefor, it logically follows that when the action is brought in this State such damages are recoverable, whether the message originated or was received here. And, for the very reason that permits either the sender, sendee or beneficiary of a message to recover upon showing injury to himself from a breach of such duty, this State has allowed damages for mental suffering, irrespective of whether *10the message originated bere or was received bere. In Thompson v. Telegraph Co., 107 N. C., 449, sucb damages were allowed where tbe message was sent from Danville, Va., to Milton, N. C. In Young v. Telegraph Co., 107 N. C., 370, tbe message was sent from Greenville, S. C., to New Bern, N. C. These were our two earliest cases allowing damages for mental anguish. And sucb damages have been frequently allowed 'since in regard to telegrams originating elsewhere. Tbe sole case to tbe contrary is Johnson v. Telegraph Co., 144 N. C., 410, in which the first paragraph in tbe headnotes requires us to overrule tbe second headnote.